

Exhibit 10.8


Multnomah County Official Records
2018-006498


E Murray, Deputy Clerk
 
 
 
 
 
 
01/18/2018 02:01:38 PM


1R-LOCINST Pgs=24 Stn=36 HENTGESB
$120.00 $11.00 $6.00 $20.00
 
$
157.00


 
 
 



RECORDING REQUESTED BY AND
WHEN RECORDED RETURN TO:


Denis C. Braham, Esq.
Winstead PC
600 Travis, Suite 5200
Houston, Texas 77002
LINE OF CREDIT INSTRUMENT
DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FIXTURE
FILING
BY
KBSGI 421 SW 6TH AVENUE, LLC,
a Delaware limited liability company,
as Trustor
TO
CHICAGO TITLE INSURANCE COMPANY,
a Nebraska corporation,
as Trustee
for the benefit of
METROPOLITAN LIFE INSURANCE COMPANY,
a New York corporation,
as Beneficiary
January 18, 2018
STATUTORY NOTICES:
A.Maximum principal amount to be advanced: $51,400,000.00.
B.Scheduled Maturity Date, exclusive of any option to renew or extend such
    maturity date: February 1, 2023
C.
The address of the entity holding a lien or other interest created by this
instrument is:

Metropolitan Life Insurance Company, a New York corporation


 
i
 




--------------------------------------------------------------------------------




One MetLife Way,
Whippany, New Jersey 07981-1449
Attention: Senior Vice President, Real Estate Investors




Page


D.
The tax account number(s) of the property subject to the lien or in which the
interest is created is:

Account No.:     R246298
E.
THIS DOCUMENT CONSTITUTES A FIXTURE FILING IN ACCORDANCE WITH ORS 79.0502.





 
ii
 




--------------------------------------------------------------------------------






DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING
DEFINED TERMS


Execution Date: January 18, 2018


Note: The Promissory Note dated as of the Execution Date made by Trustor to the
order of Beneficiary in the principal amount of up to $51,400,000.00, together
with all extensions, renewals, modifications, restatements and amendments
thereof. The stated maturity date of the Note is February 1, 2023, subject to
two (2) one (1) year options to extend the maturity date, as more particularly
set forth in the Loan Agreement.
Beneficiary & Address: Metropolitan Life Insurance Company, a New York
corporation
One MetLife Way,
Whippany, New Jersey 07981-1449
Attention: Senior Vice President, Real Estate Investors
Re: 401-421 SW 6th Avenue, Portland
With a copy to: Metropolitan Life Insurance Company
425 Market Street, Suite 1050
San Francisco, California 94105
Attention: Vice President
And to: Metropolitan Life Insurance Company
425 Market Street, Suite 1050
San Francisco, California 94105
Attention: Associate General Counsel
Trustor & Address (Chief Executive Office):
KBSGI 421 SW 6th Avenue, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Clint Copulos, Senior Vice President of Asset Management


With a copy to: KBSGI 421 SW 6th Avenue, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Todd Smith, VP, Controller REIT Corporate Accounting











i
DEED OF TRUST

--------------------------------------------------------------------------------







And to: KBSGI 421 SW 6th Avenue, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attn: Bryce Lin, Director of Finance and Reporting


And to:                             KBSGI 421 SW 6th Avenue, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: James Chiboucas, Esq., Vice Chairman and Chief    Legal Officer


And to:                             Greenberg Traurig
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attention: Bruce Fischer, Esq.


Trustee: Chicago Title Insurance Company, a Nebraska corporation


Liable Party & Address: KBSGI REIT Properties, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Clint Copulos, Vice President of Asset Management


With a copy to: KBSGI REIT Properties, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Todd Smith, VP, Controller REIT Corporate Accounting


And to:                                KBSGI REIT Properties, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attn: Bryce Lin, Director of Finance & Reporting

















ii
DEED OF TRUST

--------------------------------------------------------------------------------







And to:                              KBSGI REIT Properties, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: James Chiboucas, Esq., Vice Chairman and Chief Legal Officer


And to:                                Greenberg Traurig
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attention: Bruce Fischer, Esq.


County (the “County”) and State in which the Property is located: Multnomah
County, State of Oregon


Use: A 14-story office building containing approximately 224,122 square feet of
rentable area with 11,346 square feet of ground floor retail space on
approximately 0.46 acres of land


Insurance: Commercial General Liability: Required Liability Limit:
$50,000,000.00
Address for Insurance Notification:
Metropolitan Life Insurance Company,
its affiliates and/or successors and assigns
One MetLife Way
Whippany, New Jersey 07981-1449
Attention: Real Estate Investors Insurance Management


Or such other designee and/or address as may be provided in writing by
Beneficiary.


Loan Documents: The Note, this Deed of Trust, the Loan Agreement, the Assignment
of Leases and any other documents related to the Note and/or this Deed of Trust
and/or the Loan Agreement (except the Unsecured Indemnity Agreement and the
Guaranty) and all renewals, amendments, modifications, restatements and
extensions of these documents.


Loan Agreement: Loan Agreement dated as of the Execution Date and executed by
Trustor and Beneficiary, together with all extensions, renewals, modifications,
restatements and amendments thereof.


Assignment of Leases: Assignment of Leases dated as of the Execution Date and
executed by Trustor for the benefit of Beneficiary, together with all
extensions, renewals, modifications, restatements and amendments thereof.



iii
DEED OF TRUST

--------------------------------------------------------------------------------







Unsecured Indemnity Agreement: Unsecured Indemnity Agreement dated as of the
Execution Date and executed by Trustor in favor of Beneficiary, together with
all extensions, renewals, modifications, restatements and amendments thereof.


Guaranty: Guaranty of Recourse Obligations dated as of the Execution Date and
executed by Liable Party in favor of Beneficiary, together with all extensions,
renewals, modifications, restatements and amendments thereof.


The Unsecured Indemnity Agreement and the Guaranty are not Loan Documents and
shall survive repayment of the Loan or other termination of the Loan Documents
in accordance with their terms (except as expressly set forth therein).


Defined Terms: Capitalized terms not defined herein shall have the meanings
ascribed to them in the Loan Agreement.





iv
DEED OF TRUST

--------------------------------------------------------------------------------






THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (together with all extensions, renewals, modifications,
restatements and amendments hereof, this “Deed of Trust”) is entered into as of
the Execution Date by Trustor, as grantor, to Trustee, as trustee, for the
benefit of Beneficiary, as beneficiary, with reference to the following
Recitals:
RECITALS
A.    This Deed of Trust secures: (1) the payment of the indebtedness evidenced
by the Note with interest at the rates set forth in the Loan Agreement, together
with all renewals, modifications, consolidations and extensions of the Note, all
additional advances or fundings made by Beneficiary, and any other amounts
required to be paid by Trustor under any of the Loan Documents (collectively,
the “Secured Indebtedness” and sometimes referred to as the “Loan”) and (2) the
full performance by Trustor of all of the terms, covenants and obligations set
forth in any of the Loan Documents.
B.    Trustor makes the following covenants and agreements for the benefit of
Beneficiary and Beneficiary’s successors and assigns and any party designated by
Beneficiary, including any prospective purchaser of the Loan Documents or
participant in the Loan, and their respective officers, employees, agents,
attorneys, representatives and contractors, and Trustee.
NOW, THEREFORE, in consideration of the Recitals and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, Trustor
agrees as follows:
ARTICLE 1
GRANT OF SECURITY
1.1    REAL PROPERTY GRANT. In order to secure the Secured Indebtedness and the
full performance by Trustor of all of the terms, covenants and obligations set
forth in any of the Loan Documents, Trustor hereby irrevocably sells, transfers,
grants, conveys, assigns and warrants to Trustee, its successors and assigns, in
trust, with power of sale and right of entry and possession, for the benefit of
Beneficiary, all of Trustor’s present and future estate, right, title and
interest in and to the following which are collectively referred to as the “Real
Property”:
(a)    That certain real property located in the County and State which is more
particularly described in Exhibit A attached to this Deed of Trust or any
portion of such real property; all easements, rights‑of‑way, gaps, strips and
gores of land; streets and alleys; sewers and water rights; privileges,
licenses, tenements, and appurtenances appertaining to the real property, and
the reversion(s), remainder(s), and claims of Trustor with respect to these
items, and the benefits of any existing or future conditions, covenants and
restrictions affecting such real property (collectively, the “Land”);
(b)    All things now or hereafter affixed to or placed on the Land, including
all buildings, structures and improvements, all fixtures and all machinery,
elevators, boilers, building


1
DEED OF TRUST

--------------------------------------------------------------------------------





service equipment (including, without limitation, all equipment for the
generation or distribution of air, water, heat, electricity, light, fuel or for
ventilating or air conditioning purposes or for sanitary or drainage purposes or
for the removal of dust, refuse or garbage), partitions, appliances, furniture,
furnishings, building materials, supplies, computers and software, window
coverings and floor coverings, lobby furnishings, and other property now or in
the future attached, or installed in the improvements and all replacements,
repairs, additions, or substitutions to these items (collectively, the
“Improvements”);
(c)    All present and future income, rents, revenue, profits, proceeds,
accounts receivables and other benefits from the Land and/or the Improvements
and all deposits made with respect to the Land and/or the Improvements,
including, but not limited to, any security given to utility companies by
Trustor, any advance payment of real estate taxes or assessments, or insurance
premiums made by Trustor and all claims or demands relating to such deposits and
other security, including claims for refunds of tax payments or assessments, all
insurance proceeds payable to Trustor in connection with the Land and/or the
Improvements whether or not such insurance coverage is specifically required
under the terms of the Loan Agreement and all security deposits in excess of an
amount equal to one month’s rent under all Leases (all of the items set forth in
this paragraph are referred to collectively as “Rents and Profits”);
(d)    All damages, payments and revenue of every kind that Trustor may be
entitled to receive, from any person owning or acquiring a right to the oil, gas
or mineral rights and reservations of the Land;
(e)    All proceeds and claims arising on account of any damage to, or
Condemnation of any part of the Land and/or the Improvements, and all causes of
action and recoveries for any diminution in the value of the Land and/or the
Improvements;
(f)    All licenses, contracts, management agreements, guaranties, warranties,
franchise agreements, permits, or certificates relating to the ownership, use,
operation or maintenance of the Land and/or the Improvements; and
(g)    All names by which the Land and/or the Improvements may be operated or
known, and all rights to carry on business under those names, and all
trademarks, trade names, and goodwill relating to the Land and/or the
Improvements.
TO HAVE AND TO HOLD the Real Property, unto Trustee, its successors and assigns,
in trust, for the benefit of Beneficiary, its successors and assigns, forever
subject to the terms, covenants and conditions of this Deed of Trust.
1.2    PERSONAL PROPERTY GRANT. Trustor hereby irrevocably sells, transfers,
grants, conveys, assigns and warrants to Beneficiary, its successors and
assigns, a security interest in Trustor’s interest in the following personal
property which is collectively referred to as the “Personal Property”:
(a)    Any portion of the Real Property which may be personal property, and all


2
DEED OF TRUST

--------------------------------------------------------------------------------





other personal property, whether now existing or acquired in the future which is
attached to, appurtenant to, or used in the construction or operation of, or in
connection with, the Real Property, to the extent owned by Trustor;
(b)    All rights to the use of water, including water rights appurtenant to the
Real Property, pumping plants, ditches for irrigation, all water stock or other
evidence of ownership of any part of the Real Property that is owned by Trustor
in common with others and all documents of membership in any owner’s association
or similar group;
(c)    All plans and specifications prepared for construction of the
Improvements; and all contracts and agreements of Trustor relating to the plans
and specifications or to the construction of the Improvements;
(d)    All equipment, machinery, fixtures, goods, accounts, general intangibles,
promissory notes, letter of credit rights, investment property, commercial tort
claims, deposit accounts, documents, instruments and chattel paper and all
substitutions, replacements of, and additions to, any of these items;
(e)    All sales agreements, deposits, escrow agreements, other documents and
agreements entered into with respect to the sale of any part of the Real
Property, and all proceeds of the sale;
(f)    All proceeds from the voluntary or involuntary disposition or claim
respecting any of the foregoing items (including judgments, insurance awards,
condemnation awards or otherwise,) or to which Trustor otherwise becomes
entitled, all “accounts,” “general intangibles,” “instruments,” and “investment
property,” in each case as defined in the Oregon Uniform Commercial Code
constituting or relating to the foregoing; and
(g)    If the Interest Rate Cap Agreement is entered into, all rights of Trustor
and the Rate Protection Party under the Interest Rate Cap Agreement and under
the Collateral Assignment, including, without limitation, all rights of Trustor
and/or the Rate Protection Party in and to any and all of the proceeds of such
Interest Rate Cap Agreement which are hereby assigned to Beneficiary.
All of the Real Property and the Personal Property are collectively referred to
as the “Property.”
1.3    CONDITIONS TO GRANT. If Trustor shall pay to Beneficiary the Secured
Indebtedness, at the times and in the manner stipulated in the Loan Documents,
and if Trustor shall perform and observe each of the terms, covenants and
agreements set forth in the Loan Documents, then this Deed of Trust and all the
rights granted by this Deed of Trust shall be released and reconveyed by Trustee
and/or Beneficiary in accordance with the laws of the State.


3
DEED OF TRUST

--------------------------------------------------------------------------------





ARTICLE 2
TRUSTOR COVENANTS
Trustor covenants and agrees that:
2.1    PERFORMANCE BY TRUSTOR. Trustor shall pay the Secured Indebtedness to
Beneficiary and shall keep and perform each and every other obligation, covenant
and agreement of the Loan Documents.
2.2    INCORPORATION BY REFERENCE. All the covenants, conditions and agreements
contained in (a) the Loan Agreement, (b) the Note and (c) all and any of the
other Loan Documents, are hereby made a part of this Deed of Trust to the same
extent and with the same force as if fully set forth herein. In the event of any
conflict between the provisions of this Deed of Trust and the provisions of the
Loan Agreement, the provisions of the Loan Agreement shall control.
2.3    WARRANTY OF TITLE.
(a)    Trustor represents and warrants that it holds good and indefeasible fee
simple absolute title to the Land, and that it has the right and is lawfully
authorized to sell, convey, encumber and grant a security interest in the
Property subject only to the Permitted Exceptions. The Property is free from all
due and unpaid taxes, assessments and mechanics’ and materialmen’s liens other
than real estate taxes for the calendar year 2018 that are not yet due or
payable.
(b)    Trustor further covenants to warrant and forever defend Beneficiary and
Trustee from and against all persons or entities claiming any interest in the
Property.
2.4    TAXES, LIENS AND OTHER CHARGES.
(a)    Trustor shall pay all Impositions in accordance with the Loan Agreement.
(b)    In the event of the passage, after the Execution Date, of any law which
deducts from the value of the Property, for the purposes of taxation, any lien
or security interest encumbering the Property, or changing in any way the
existing laws regarding the taxation of mortgages, deeds of trust and/or
security agreements or debts secured by these instruments, or changing the
manner for the collection of any such taxes, and the law has the effect of
imposing payment of any Impositions upon Beneficiary, at Beneficiary’s option,
the Secured Indebtedness shall immediately become due and payable.
Notwithstanding the preceding sentence, the Beneficiary’s election to accelerate
the Loan shall not be effective if (1) Trustor is permitted by law (including,
without limitation, applicable interest rate laws) to, and actually does, pay
the Imposition or the increased portion of the Imposition and (2) Trustor agrees
in writing to pay or reimburse Beneficiary in accordance with Section 7.6 of
this Deed of Trust for the payment of any such Imposition which becomes payable
at any time when the Loan is outstanding.


4
DEED OF TRUST

--------------------------------------------------------------------------------





2.5    SUITS AND OTHER ACTS TO PROTECT THE PROPERTY.
(a)    Trustor shall immediately notify Beneficiary of the commencement, or
receipt of written notice, of any and all actions or proceedings or other
material matter or claim affecting the Property and/or the interest of
Beneficiary under the Loan Documents (collectively, “Actions”). Trustor shall
appear in and defend any Actions.
(b)    Beneficiary shall have the right, at the cost and expense of Trustor, to
institute, maintain and participate in Actions and take such other action, as it
may deem appropriate in the good faith exercise of its discretion to preserve or
protect the Property and/or the interest of Beneficiary under the Loan
Documents. Beneficiary shall provide Liable Party with a courtesy copy notifying
Liable Party of Beneficiary’s institution, maintenance or participation in such
Actions, but such notice to Liable Party shall not be a condition precedent or
impediment to Beneficiary’s ability to institute, maintain or participate in
such Actions. Upon the written request of Trustor, not more than one time per
calendar quarter, Beneficiary shall provide Trustor with an update with respect
to such Actions. Any money paid by Beneficiary under this Section shall be
reimbursed to Beneficiary in accordance with Section 7.6 hereof.
2.6    COLLATERAL SECURITY INSTRUMENTS. Trustor covenants and agrees that if
Beneficiary at any time holds additional security for any obligations secured by
this Deed of Trust, Beneficiary may enforce Beneficiary’s rights and remedies
with respect to the security, at its option, either before, concurrently or
after a sale of the Property is made pursuant to the terms of this Deed of
Trust. Beneficiary may apply the proceeds of the additional security to the
Secured Indebtedness without affecting or waiving any right to any other
security, including the security under this Deed of Trust, and without waiving
any breach or default of Trustor under this Deed of Trust or any other Loan
Document.
2.7    PERFORMANCE OF OTHER AGREEMENTS. Trustor shall observe and perform each
and every term, covenant and provision to be observed or performed by Trustor
pursuant to the Loan Agreement, any other Loan Document and any other agreement
or recorded instrument affecting or pertaining to the Property and any
amendments, modifications or changes thereto.
ARTICLE 3
INSURANCE
3.1    REQUIRED INSURANCE AND TERMS OF INSURANCE POLICIES. During the term of
this Deed of Trust, Trustor shall obtain and maintain, or cause to be obtained
and maintained, in full force and effect at all times insurance with respect to
Trustor and the Property as required pursuant to the Loan Agreement.
3.2    ASSIGNMENT TO BENEFICIARY. To the extent the insurance requirements in
Section 6.1 of the Loan Agreement are satisfied using a stand-alone policy(ies)
covering only the Property, then in the event of the foreclosure of this Deed of
Trust or other transfer of the title to the Property in extinguishment of the
Secured Indebtedness, all right, title and interest of Trustor


5
DEED OF TRUST

--------------------------------------------------------------------------------





in and to such insurance policy(ies), or premiums or payments in satisfaction of
claims or any other rights under these insurance policy(ies) shall pass to the
transferee of the Property. Notwithstanding the foregoing to the extent the
insurance requirements in Section 6.1 of the Loan Agreement are satisfied using
a blanket policy, then in the event of the foreclosure of this Deed of Trust or
other transfer of the title to the Property in extinguishment of the Secured
Indebtedness, all right, title and interest of Trustor in and to any premiums or
payments in satisfaction of claims or any other rights under such insurance
policy(ies) relating to the Property shall pass to the transferee of the
Property.
ARTICLE 4
LEASES
Pursuant to the Assignment of Leases, Trustor has assigned the Leases and the
Rents and Profits to Beneficiary. Trustor acknowledges that it is permitted to
collect certain of the Rents and Profits pursuant to Beneficiary’s rights as set
forth in the Assignment of Leases.
ARTICLE 5
TRUSTOR AGREEMENT AND FURTHER ASSURANCES
5.1    FURTHER ASSURANCES. Trustor shall, without expense to Beneficiary and/or
Trustee, execute, acknowledge and deliver all further acts, deeds, conveyances,
mortgages, deeds of trust, assignments, security agreements, and financing
statements as Beneficiary and/or Trustee shall from time to time reasonably
require, to assure, convey, assign, transfer and confirm unto Beneficiary and/or
Trustee the Property and rights conveyed or assigned by this Deed of Trust or
which Trustor may become bound to convey or assign to Beneficiary and/or
Trustee, or for carrying out the intention or facilitating the performance of
the terms of this Deed of Trust or any of the other Loan Documents, or for
filing, refiling, registering, reregistering, recording or rerecording this Deed
of Trust. If Trustor fails to comply with the terms of this Section, Beneficiary
may, at Trustor’s expense, perform Trustor’s obligations for and in the name of
Trustor, and Trustor hereby irrevocably appoints Beneficiary as its
attorney‑in‑fact to do so. The appointment of Beneficiary as attorney-in-fact is
coupled with an interest.
5.2    SPLITTING OF DEED OF TRUST. Beneficiary, without in any way limiting
Beneficiary’s other rights hereunder, in its sole and absolute discretion (and
at its sole cost and expense), shall have the right to divide the Loan into two
or more tranches which may be evidenced by two or more notes, which notes may be
pari passu or senior/subordinate, provided that (i) the aggregate principal
amount of the notes immediately following such division shall equal the
outstanding principal balance of the Loan and (ii) the weighted average interest
rate of the Loan immediately following such division shall equal the interest
rate which was applicable to the Loan immediately prior to such division.
Trustor shall cooperate (at no cost, potential liability or expense to Trustor)
with reasonable requests of Beneficiary in order to divide the Loan and shall
execute and deliver such documents as shall reasonably be required by
Beneficiary in connection therewith, including, without limitation, new notes to
replace the original Note, all in form and substance reasonably satisfactory to
Beneficiary, provided that such documents shall contain terms, provisions and
clauses (x) no less favorable to Trustor (except to a de minimis


6
DEED OF TRUST

--------------------------------------------------------------------------------





extent) than those contained herein and in the Note, and (y) which do not
(except to a de minimis extent) increase Trustor’s obligations hereunder or
decrease Trustor’s rights under the Loan Documents. If Beneficiary redefines the
interest rate, the amount of interest payable under the modified notes, in the
aggregate, shall at all times equal the amount of interest which would have been
payable under the Note at the Interest Rate. In the event Trustor fails to
execute and deliver such documents to Beneficiary within five (5) business days
following such request by Beneficiary, Trustor hereby absolutely and irrevocably
appoints Beneficiary as its true and lawful attorney, coupled with an interest,
in its name and stead to make and execute all documents necessary or desirable
to effect such transactions, Trustor ratifying all that such attorney shall do
by virtue thereof. Beneficiary shall reimburse Trustor for Trustor’s reasonable
and verified third-party attorneys’ fees related to Trustor’s cooperation under
this Section 5.2.
5.3    REPLACEMENT OF NOTE. Upon written notice to Trustor of the loss, theft,
destruction or mutilation of the Note, Trustor will execute and deliver, in lieu
of the original Note, a replacement note, identical in form and substance to the
Note and dated as of the Execution Date. Upon the execution and delivery of the
replacement note, all references in any of the Loan Documents to the Note shall
refer to the replacement note.
5.4    SUBROGATION. Beneficiary shall be subrogated to the lien of any and all
encumbrances against the Property paid out of the proceeds of the Loan and to
all of the rights of the recipient of such payment.
ARTICLE 6
DUE ON SALE/ENCUMBRANCE
6.1    BENEFICIARY RELIANCE. Trustor acknowledges that Beneficiary has examined
and relied on the experience of Trustor and its general partners, members,
principals and (if Trustor is a trust) beneficial owners in owning and operating
properties such as the Property in agreeing to make the Loan, and will continue
to rely on Trustor’s ownership of the Property as a means of maintaining the
value of the Property as security for repayment of the Secured Indebtedness and
the performance of the Unsecured Obligations. Trustor acknowledges that
Beneficiary has a valid interest in maintaining the value of the Property so as
to ensure that, should Trustor default in the repayment of the Secured
Indebtedness or the performance of the Unsecured Obligations, Beneficiary can
recover the Secured Indebtedness by a sale of the Property.
6.2    NO TRANSFER. Trustor shall not permit or suffer any Transfer to occur,
unless specifically permitted by Article VIII of the Loan Agreement, the
provisions of which are hereby incorporated by reference into this Deed of Trust
to the same extent and with the same force as if fully set forth herein.
6.3    BENEFICIARY’S RIGHTS. Beneficiary shall not be required to demonstrate
any actual impairment of its security or any increased risk of default hereunder
in order to declare the Secured Indebtedness immediately due and payable upon a
Transfer without Beneficiary’s


7
DEED OF TRUST

--------------------------------------------------------------------------------





consent. This provision shall apply to every Transfer, other than any Transfer
permitted pursuant to the Loan Agreement, regardless of whether voluntary or
not, or whether or not Beneficiary has consented to any previous Transfer.
ARTICLE 7
DEFAULTS AND REMEDIES
7.1    EVENTS OF DEFAULT. The term “Event of Default” as used in this Deed of
Trust shall have the meaning assigned to such term in the Loan Agreement.
7.2    REMEDIES UPON DEFAULT. Upon the happening and during the continuance of
an Event of Default, the Secured Indebtedness shall, at the option of
Beneficiary, become immediately due and payable, without further notice or
demand, and Beneficiary may undertake any one or more of the following remedies
in addition to any other remedies under Oregon law:
(a)    Foreclosure. Institute a judicial foreclosure action in accordance with
the law of the State, or take any other action as may be allowed, at law or in
equity, for the enforcement of the Loan Documents and realization on the
Property or any other security afforded by the Loan Documents. In the case of a
judicial proceeding, Beneficiary may proceed to final judgment and execution for
the amount of the Secured Indebtedness owed as of the date of the judgment,
together with all costs of suit, reasonable attorneys’ fees and interest on the
judgment at the lesser of (i) the Default Rate or (ii) the maximum rate
permitted by law from the date of the judgment until paid. If Beneficiary is the
purchaser at the foreclosure sale of the Property, the foreclosure sale price
shall be applied against the total amount due Beneficiary; and/or
(b)    Power of Sale. Institute a non-judicial foreclosure proceeding in
compliance with applicable law in effect on the date foreclosure is commenced
for the Trustee to sell the Property either as a whole or in separate parcels as
Beneficiary (subject to any laws of the State allowing Trustor to direct the
order in which parcels are sold) may determine at public sale or sales to the
highest bidder for cash, in order to pay the Secured Indebtedness. If the
Property is sold as separate parcels, Beneficiary may direct the order in which
the parcels are sold. Trustee shall deliver to the purchaser a trustee’s deed or
deeds without covenant or warranty, express or implied. Trustee may postpone the
sale of all or any portion of the Property in accordance with applicable law,
and from time to time may further postpone the sale in accordance with
applicable law; and/or
(c)    Entry. Enter into possession of the Property, lease the Improvements,
collect all Rents and Profits and, after deducting all costs of collection and
administration expenses, apply the remaining Rents and Profits in such order and
amounts as Beneficiary, in Beneficiary’s sole discretion, may elect to the
payment of Impositions, operating costs, costs of maintenance, restoration and
repairs, Premiums and other charges, including, but not limited to, costs of
leasing the Property and reasonable fees and costs of counsel and receivers, and
in reduction of the Secured Indebtedness; and/or


8
DEED OF TRUST

--------------------------------------------------------------------------------





(d)    Receivership. Have a receiver appointed to enter into possession of the
Property, lease the Property, collect the Rents and Profits and apply them as
the appropriate court may direct. Beneficiary shall be entitled to the
appointment of a receiver without the necessity of proving either the inadequacy
of the security or the insolvency of Trustor or Liable Party. Trustor and Liable
Party shall be deemed to have consented to the appointment of the receiver and
hereby agree not to object to such appointment. The collection or receipt of any
of the Rents and Profits by Beneficiary or any receiver shall not affect or cure
any Event of Default. Beneficiary’s rights hereunder include its rights under
Oregon Law.
7.3    APPLICATION OF PROCEEDS OF SALE. To the fullest extent permitted by
applicable law, Trustee shall apply the proceeds of the sale to payment of:  (a)
the costs and expenses of exercising the power of sale and of the sale,
including the payment of the Trustee’s and attorneys’ fees; (b) the cost of any
evidence of title procured in connection with such sale; (c) all sums expended
under the terms of this Deed of Trust not then repaid, with accrued interest at
the interest rate provided in the Note from date of expenditure; (d) all other
sums then secured by this Deed of Trust; and (e) the remainder, if any, to the
person or persons legally entitled thereto.  Subject to the foregoing, in the
event of a sale of the Property pursuant to Section 7.2 of this Deed of Trust,
to the extent permitted by law, Beneficiary shall determine in its sole
discretion the order in which the proceeds from the sale shall be applied to the
payment of the Secured Indebtedness, including without limitation, the expenses
of the sale and of all proceedings in connection with the sale, including
reasonable attorneys’ fees and expenses; Impositions, Premiums, liens, and other
charges and expenses; the outstanding principal balance of the Secured
Indebtedness; any accrued interest; any Prepayment Fee; and any other amounts
owed under any of the Loan Documents.
7.4    WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, TRUSTOR AND
BENEFICIARY HEREBY WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING AND/OR HEARING ON ANY MATTER WHATSOEVER ARISING OUT OF, OR IN ANY WAY
CONNECTED WITH, THE NOTE, THIS DEED OF TRUST OR ANY OF THE LOAN DOCUMENTS, OR
THE ENFORCEMENT OF ANY REMEDY UNDER ANY LAW, STATUTE, OR REGULATION. Neither
party will seek to consolidate any such action in which a jury has been waived,
with any other action in which a jury trial cannot or has not been waived. Each
party has received the advice of counsel with respect to this waiver.
7.5    BENEFICIARY’S RIGHT TO PERFORM TRUSTOR’S OBLIGATIONS. Trustor agrees
that, if Trustor fails to perform any act or to pay any money which Trustor is
required to perform or pay under the Loan Documents, following the expiration of
any applicable notice or grace period provided herein, Beneficiary may make the
payment or perform the act at the cost and expense of Trustor and in Trustor’s
name or in its own name. Any money paid by Beneficiary under this Section 7.5
shall be reimbursed to Beneficiary in accordance with Section 7.6 hereof.
7.6    BENEFICIARY REIMBURSEMENT. All payments made, or funds expended or
advanced by Beneficiary pursuant to the provisions of any Loan Document, shall
(1) become a


9
DEED OF TRUST

--------------------------------------------------------------------------------





part of the Secured Indebtedness, (2) bear interest at the Interest Rate from
the date such payments are made or funds expended or advanced, (3) become due
and payable by Trustor upon demand by Beneficiary, and (4) bear interest at the
Default Rate from the date of such demand. Trustor shall reimburse Beneficiary
within ten (10) days after receipt of written demand for such amounts.
7.7    FEES AND EXPENSES. If Beneficiary becomes a party (by intervention or
otherwise) to any action or proceeding affecting, directly or indirectly,
Trustor, the Property or the title thereto or Beneficiary’s interest under this
Deed of Trust, or employs an attorney to collect any of the Secured Indebtedness
or to enforce performance of the obligations, covenants and agreements of the
Loan Documents, Trustor shall reimburse Beneficiary in accordance with
Section 7.6 hereof for all expenses, costs, charges and legal fees incurred by
Beneficiary (including, without limitation, the fees and expenses of experts and
consultants), whether or not suit is commenced.
7.8    WAIVER OF CONSEQUENTIAL DAMAGES. Trustor covenants and agrees that in no
event shall Beneficiary be liable for consequential damages, and to the fullest
extent permitted by law, Trustor expressly waives all existing and future claims
that it may have against Beneficiary for consequential damages.
7.9    INDEMNIFICATION OF TRUSTEE. To the extent permitted by applicable law,
except for gross negligence and willful misconduct, Trustee shall not be liable
for any act or omission or error of judgment. Trustee may rely on any document
believed by it in good faith to be genuine. All money received by Trustee shall
be held in trust, but need not be segregated (except to the extent required by
law), until used or applied as provided in this Deed of Trust. To the extent
permitted by applicable law, Trustee shall not be liable for interest on the
money. Trustor shall protect, indemnify and hold harmless Trustee against all
liability and expenses which Trustee may incur in the performance of its duties.
7.10    ACTIONS BY TRUSTEE. At any time, upon written request of Beneficiary and
presentation of this Deed of Trust and the Note for endorsement, and without
affecting the personal liability of any entity or the Liable Parties for payment
of the Secured Indebtedness or the effect of this Deed of Trust upon the
remainder of the Property, Trustee may take such actions as Beneficiary may
request which are permitted by this Deed of Trust or by applicable law.
7.11    SUBSTITUTION OF TRUSTEE. Beneficiary has the power and shall be
entitled, at any time and from time to time, to remove Trustee or any successor
trustee and to appoint another trustee in the place of Trustee or any successor
trustee, by an instrument recorded in the Official Records of the county or
counties where the Property is located. The recorded instrument completed in
compliance with applicable law shall be conclusive proof of the proper
substitution and appointment of the successor Trustee without the necessity of
any conveyance from the predecessor Trustee.


10
DEED OF TRUST

--------------------------------------------------------------------------------





ARTICLE 8
SECURITY AGREEMENT
8.1    SECURITY AGREEMENT. THIS DEED OF TRUST CREATES A LIEN ON THE PROPERTY. IN
ADDITION, TO THE EXTENT THE PROPERTY IS PERSONAL PROPERTY OR FIXTURES UNDER
APPLICABLE LAW, THIS DEED OF TRUST CONSTITUTES A SECURITY AGREEMENT UNDER THE
UNIFORM COMMERCIAL CODE AND ANY OTHER APPLICABLE LAW WITH RESPECT TO THE
PERSONAL PROPERTY AND IS FILED AS A FIXTURE FILING WITH RESPECT TO GOODS WHICH
ARE OR ARE TO BECOME FIXTURES ON THE LAND OR THE IMPROVEMENTS. UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, BENEFICIARY MAY,
AT ITS OPTION, PURSUE ANY AND ALL RIGHTS AND REMEDIES AVAILABLE TO A SECURED
PARTY WITH RESPECT TO ANY PORTION OF THE PROPERTY, AND/OR BENEFICIARY MAY, AT
ITS OPTION, PROCEED AS TO ALL OR ANY PART OF THE PROPERTY IN ACCORDANCE WITH
BENEFICIARY’S RIGHTS AND REMEDIES WITH RESPECT TO THE LIEN CREATED BY THIS DEED
OF TRUST. THIS FINANCING STATEMENT SHALL REMAIN IN EFFECT AS A FIXTURE FILING
UNTIL THIS DEED OF TRUST IS RELEASED OR SATISFIED OF RECORD. WITH RESPECT TO
SUCH FIXTURE FILING, THE FOLLOWING INFORMATION IS PROVIDED:
Name of Debtor:
KBSGI 421 SW 6th Avenue, LLC
Address of Debtor:
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Todd Smith, VP, Controller REIT Corporate Accounting
Name of Secured Party:
Metropolitan Life Insurance Company, a New York corporation
Address of Secured Party:
425 Market Street, Suite 1050
San Francisco, California 94105
Attention: Vice President

8.2    CHARACTERIZATION OF PROPERTY. The grant of a security interest to
Beneficiary in this Deed of Trust shall not be construed to limit or impair the
lien of this Deed of Trust or the rights of Beneficiary with respect to any
property which is real property or which the parties have agreed to treat as
real property. To the fullest extent permitted by law, everything used in
connection with the production of Rents and Profits is, and at all times and for
all purposes and in all proceedings, both legal and equitable, shall be regarded
as real property, irrespective of whether or not the same is physically attached
to the Land and/or the Improvements.


11
DEED OF TRUST

--------------------------------------------------------------------------------





8.3    PROTECTION AGAINST PURCHASE MONEY SECURITY INTERESTS. It is understood
and agreed that in order to protect Beneficiary from the effect of UCC Section
9-334 (ORS 79.0334), as amended from time to time and as enacted in the State,
in the event that Trustor intends to purchase any goods which may become
fixtures attached to the Property, or any part of the Property, and such goods
will be subject to a purchase money security interest held by a seller or any
other party:
(a)    Before executing any security agreement or other document evidencing or
perfecting the security interest, Trustor shall obtain the prior written
approval of Beneficiary. All requests for such written approval shall be in
writing and contain the following information: (i) a description of the
fixtures; (ii) the address at which the fixtures will be located; and (iii) the
name and address of the proposed holder and proposed amount of the security
interest.
(b)    Trustor shall pay all sums and perform all obligations secured by the
security agreement. If Trustor fails to make any payment on an obligation
secured by a purchase money security interest in the Personal Property or any
fixtures, Beneficiary, at its option, may pay the secured amount and Beneficiary
shall be subrogated to the rights of the holder of the purchase money security
interest.
(c)    Beneficiary shall have the right to acquire by assignment from the holder
of the security interest for the Personal Property or fixtures, all contract
rights, accounts receivable, negotiable or non‑negotiable instruments, or other
evidence of indebtedness and to enforce the security interest as assignee.
(d)    The provisions of subparagraphs (b) and (c) of this Section 13.4 shall
not apply if the goods which may become fixtures are of at least equivalent
value and quality as the Personal Property being replaced and if the rights of
the party holding the security interest are expressly subordinated to the lien
and security interest of this Deed of Trust in a manner satisfactory to
Beneficiary.
8.4    REPRESENTATIONS AND WARRANTIES. Trustor warrants, represents and
covenants as follows:
(a)    To the best knowledge of Trustor, Trustor owns the Personal Property free
from any lien, security interest, encumbrance or adverse claim, except as
otherwise expressly approved by Beneficiary in writing. Trustor will notify
Beneficiary of, and will protect, defend and indemnify Beneficiary against, all
claims and demands of all persons at any time claiming any rights or interest in
the Personal Property.
(b)    To the best knowledge of Trustor, the Personal Property has not been
used, and shall not be used or bought for personal, family, or household
purposes, but shall be bought and used solely for the purpose of carrying on
Trustor’s business.
(c)    Trustor will not remove the Personal Property without the prior written
consent of Beneficiary (which consent shall not be unreasonably withheld,
conditioned or delayed), except


12
DEED OF TRUST

--------------------------------------------------------------------------------





the items of Personal Property which are consumed or worn out in ordinary usage
shall be promptly replaced by Trustor with other Personal Property of value
equal to or greater than the value of the replaced Personal Property.
(d)    To Trustor’s knowledge, this Deed of Trust, when properly recorded in the
appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create (i) a
valid, first priority, perfected lien on the Real Property, subject only to the
Permitted Exceptions and (ii) perfected security interests in and to, and
perfected collateral assignments of, all Personal Property (including the
Leases).
(e)    None of the Permitted Exceptions, individually or in the aggregate,
materially interfere with the benefits of the security intended to be provided
by this Deed of Trust, the Assignment of Leases, or any of the other Loan
Documents, materially and adversely affect the value of the Property, impair the
use or operations of the Property, or impair Trustor’s ability to perform its
obligations under the Loan Documents and the Indemnity Agreement in a timely
manner.
ARTICLE 9- EXCULPATION
The provisions of Section 12.20 of the Loan Agreement are hereby incorporated by
reference into this Deed of Trust to the same extent and with the same force as
if fully set forth herein.
ARTICLE 10- NOTICES
All notices or other written communications hereunder shall be delivered in
accordance with Section 12.5 of the Loan Agreement.
ARTICLE 11- APPLICABLE LAW
This Deed of Trust shall be construed and enforced in accordance with the laws
of the State.
ARTICLE 12
MISCELLANEOUS PROVISIONS
12.1    NO WAIVER. No single or partial exercise by Beneficiary and/or Trustee,
or delay or omission in the exercise by Beneficiary and/or Trustee, of any right
or remedy under the Loan Documents shall preclude, waive or limit the exercise
of any other right or remedy. Beneficiary shall at all times have the right to
proceed against any portion of, or interest in, the Property without waiving any
other rights or remedies with respect to any other portion of the Property. No
right or remedy under any of the Loan Documents is intended to be exclusive of
any other right or remedy but shall be cumulative and may be exercised
concurrently with or independently from any other right and remedy under any of
the Loan Documents or under applicable law.


13
DEED OF TRUST

--------------------------------------------------------------------------------





12.2    HEIRS AND ASSIGNS; TERMINOLOGY.
(a)    This Deed of Trust and all other Loan Documents are binding upon Trustor,
Beneficiary, and Trustee, their heirs, representatives, administrators,
executors, successors and permitted assigns and inures to the benefit of and is
enforceable by Beneficiary, its successors, endorsees and assigns (including,
without limitation, any entity to which Beneficiary assigns or sells all or any
portion of its interest in the Loan). Unless expressly otherwise provided
herein, the term “Trustor” shall include both the original Trustor and any
subsequent owner or owners of any of the Property. The term “Beneficiary” shall
include both the original Beneficiary and any subsequent holder or holders of
the Note. The term “Trustee” shall include both the original Trustee and any
subsequent successor or additional trustee(s) acting under this Deed of Trust.
The term “Liable Party” shall include both the original Liable Party and any
subsequent or substituted Liable Party(ies).
(b)    In this Deed of Trust, whenever the context so requires, the masculine
gender includes the feminine and/or neuter, and the singular number includes the
plural.
12.3    SEVERABILITY. If any provision of this Deed of Trust should be held
unenforceable or void, then that provision shall be separated from the remaining
provisions and shall not affect the validity of this Deed of Trust except that
if the unenforceable or void provision relates to the payment of any monetary
sum, then, Beneficiary may, at its option, declare the Secured Indebtedness
immediately due and payable.
12.4    CAPTIONS. The captions are inserted only as a matter of convenience and
for reference, and in no way define, limit, or describe the scope or intent of
any provisions of this Deed of Trust.
12.5    TIME OF THE ESSENCE. Time shall be of the essence with respect to all of
Trustor’s obligations under this Deed of Trust and the other Loan Documents.
12.6    NO MERGER. In the event that Beneficiary should become the owner of the
Property, there shall be no merger of the estate created by this Deed of Trust
with the fee estate in the Property.
12.7    NO MODIFICATIONS. This Deed of Trust may not be changed, amended or
modified, except in a writing expressly intended for such purpose and executed
by Trustor and Beneficiary.
12.8    ENTIRE AGREEMENT. This Deed of Trust, the Note, the other Loan
Documents, the Guaranty and the Unsecured Indemnity Agreement (collectively, the
“Written Agreements”) constitute a final expression of the agreement between
Trustor and Beneficiary and the Written Agreements may not be contradicted by
evidence of any alleged oral agreement or understanding, and all understandings,
oral representations and agreements heretofore or simultaneously had among the
parties are merged in, and are contained in, such documents and instruments.


14
DEED OF TRUST

--------------------------------------------------------------------------------





12.9    NO THIRD PARTY BENEFICIARIES. Nothing contained herein is intended or
shall be deemed to create or confer any rights upon any third person not a party
hereto, whether as a third‑party beneficiary or otherwise, except as expressly
provided herein.
12.10    ORAL LOAN AGREEMENTS. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY BENEFICIARY CONCERNING LOANS AND OTHER CREDIT EXTENSIONS
WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY
THE BORROWER'S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED
BY LENDER TO BE ENFORCEABLE.
12.11    NON-RESIDENTIAL TRUST DEED. Trustor represents that this Deed of Trust
is not a “residential trust deed” as defined in ORS 86.705(6).
[Remainder of Page Intentionally Left Blank]




15
DEED OF TRUST

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Trustor has executed this Deed of Trust, or has caused this
Deed of Trust to be executed by its duly authorized representative as of the
Execution Date.
KBSGI 421 SW 6TH AVENUE, LLC,
a Delaware limited liability company


By:
KBSGI REIT ACQUISITION II, LLC,

a Delaware limited liability company,
its sole member
By:
KBSGI REIT PROPERTIES, LLC,

a Delaware limited liability company,
its sole member
By:
KBS GROWTH & INCOME LIMITED PARTNERSHIP,

a Delaware limited partnership,
its sole member
By:
KBS GROWTH & INCOME REIT, INC.,

a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer




































S-1
DEED OF TRUST

--------------------------------------------------------------------------------






ACKNOWLEDGMENT


A notary public or other officer completing this
certificate verifies only the identity of the
individual who signed the document to which this
certificate is attached, and not the truthfulness,
accuracy, or validity of that document.







STATE OF CALIFORNIA    )
) ss.
COUNTY OF ORANGE    )


On JANUARY 10, 2018, before me, D. MONTGOMERY, NOTARY PUBLIC, personally
appeared CHARLES J. SCHREIBER, JR., who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.
I certify under penalty of perjury under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.






Signature /s/ D. Montgomery (Seal)






S-2
DEED OF TRUST

--------------------------------------------------------------------------------






EXHIBIT A
PROPERTY DESCRIPTION
All that certain real property situated in the County of Multnomah, State of
Oregon, described as follows:


Lots 1, 2, 3 and 4, Block 176, CITY OF PORTLAND, in the City of Portland, County
of Multnomah and State of Oregon.






DEED OF TRUST
S-2
 


